  Case 17-25830         Doc 79     Filed 01/16/19 Entered 01/16/19 12:45:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-25830
         TORIANO CRAYTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/29/2017.

         2) The plan was confirmed on 12/12/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/05/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/11/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-25830       Doc 79        Filed 01/16/19 Entered 01/16/19 12:45:55                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,692.99
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $3,692.99


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $177.43
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $177.43

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ADVANCE AMERICA                  Unsecured      1,892.00            NA            NA            0.00       0.00
ARS INC                          Unsecured         169.00           NA            NA            0.00       0.00
AT&T SERVICES INC                Unsecured      1,531.05         600.73        600.73           0.00       0.00
CERASTES LLC                     Unsecured            NA         336.00        336.00           0.00       0.00
CERASTES LLC                     Unsecured            NA         300.00        300.00           0.00       0.00
CHASE                            Unsecured         300.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,478.80       4,318.20      4,318.20           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured          75.00           NA            NA            0.00       0.00
CLX SYSTEMS                      Unsecured      1,199.00            NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         500.00           NA            NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured     10,005.00       5,421.93      5,421.93           0.00       0.00
CREDIT RECOVERY                  Unsecured          50.00           NA            NA            0.00       0.00
Ea                               Unsecured         964.00           NA            NA            0.00       0.00
FIRST NATIONAL COLLECTION BURE   Unsecured         510.05           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         510.05        544.66        544.66           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA       1,000.00      1,000.00           0.00       0.00
LOCAL 781 H&W FUND               Unsecured         153.00           NA            NA            0.00       0.00
LVNV FUNDING                     Unsecured            NA         799.14        799.14           0.00       0.00
NACC                             Unsecured      1,221.00            NA            NA            0.00       0.00
NATIONWIDE CAC LLC               Unsecured      1,849.76            NA         760.51           0.00       0.00
NATIONWIDE CAC LLC               Secured        8,306.25       9,066.76      8,306.25      1,122.34     292.61
NICOR GAS                        Unsecured         500.00           NA            NA            0.00       0.00
NORTHSHORE UNIVERSITY HEALTH     Unsecured      1,080.00            NA            NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         562.00        562.53        562.53           0.00       0.00
PRESTIGE FINANCIAL SERVICES      Secured       12,331.00     12,485.21      12,331.00      1,666.22     434.39
PRESTIGE FINANCIAL SERVICES      Unsecured            NA            NA         154.21           0.00       0.00
QUEST DIAGNOSTICS                Unsecured           7.00           NA            NA            0.00       0.00
RICHARD J DALEY CNTR             Unsecured          91.50           NA            NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured           0.00           NA            NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES    Unsecured      2,097.46            NA            NA            0.00       0.00
SPRINT                           Unsecured      1,880.65            NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-25830        Doc 79     Filed 01/16/19 Entered 01/16/19 12:45:55                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim        Claim         Principal        Int.
Name                              Class    Scheduled      Asserted     Allowed          Paid           Paid
ST IL TOLLWAY AUTHORITY        Unsecured          65.70           NA             NA           0.00         0.00
SYSTEMS & SERVICES TECH INC    Unsecured      7,124.00            NA             NA           0.00         0.00
VILLAGE OF MAYWOOD             Unsecured      3,416.00            NA             NA           0.00         0.00
VILLAGE OF SKOKIE              Unsecured         110.00           NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                    $0.00
      Mortgage Arrearage                                   $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                         $20,637.25          $2,788.56                  $727.00
      All Other Secured                                    $0.00              $0.00                    $0.00
TOTAL SECURED:                                        $20,637.25          $2,788.56                  $727.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                $0.00
       All Other Priority                                   $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $14,797.91                  $0.00                $0.00


Disbursements:

       Expenses of Administration                              $177.43
       Disbursements to Creditors                            $3,515.56

TOTAL DISBURSEMENTS :                                                                         $3,692.99




UST Form 101-13-FR-S (09/01/2009)
  Case 17-25830         Doc 79      Filed 01/16/19 Entered 01/16/19 12:45:55                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
